Citation Nr: 1142171	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  07-34 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected right shoulder rotator cuff tendonitis and osteoarthritis. 

2.  Entitlement to an initial rating in excess of 20 percent for the service-connected degenerative spinal stenosis, spondylosis and degenerative disc disease of the cervical spine to include whether a separate compensable rating is warranted for neurological manifestations.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989, from July 28 to August 31, 2002 and from February 18 to March 22, 2002.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the RO, which granted service connection for right shoulder rotator cuff tendonitis and mild osteoarthritis, and for degenerative spinal stenosis, spondylosis and degenerative disc disease of the cervical spine, and assigned a10 percent rating for each disability. 

The Board remanded the case to the RO in February 2009 for additional development of the record.  

In May 2009, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge. 

In September 2009, the Board assigned a 20 percent rating to the service-connected degenerative spinal stenosis, spondylosis and degenerative disc disease of the cervical spine.  The Board remanded the matters of an initial rating in excess of 10 percent for the service-connected right shoulder disability and an initial rating in excess of 20 percent for the service-connected degenerative spinal stenosis, spondylosis and degenerative disc disease of the cervical spine to include whether a separate compensable rating was assignable for neurological manifestations.  

The Board also notes that, in September 2010, the Veteran submitted additional evidence to the Appeals Management Center without waiving his right of the RO's initial review of this evidence.   

The Veteran submitted VA treatment records dated from January 2006 to August 2011.  The Board notes that the VA treatment records dated June 2008 to March 2010 were already part of the record and were considered by the RO before the issuance of the last supplemental statement of the case.  Thus, a waiver for this evidence is not needed.  

The VA treatment records dated from March 2010 to August 2011 refer to evidence which is already of record and was considered by the RO.  These records only refer to medications prescribed for the Veteran.  The type of medications and dosage were already part of the record and was considered by the RO.  See the April 2010 VA examination report.  Therefore, the Board finds that the solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c).  

The issue of an initial rating in excess of 20 percent for the service-connected degenerative spinal stenosis, spondylosis and degenerative disc disease of the cervical spine to include whether a separate compensable rating is warranted for neurological manifestations is being remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. The Veteran is shown to be right-hand dominant; therefore, his right shoulder is his major or dominant upper extremity.  

2.  From December 27, 2005 to April 9, 2010, the service-connected right shoulder rotator cuff tendonitis and osteoarthritis was manifested by complaints of pain and stiffness and objective evidence of flexion of the right arm ranging from 120 to 180 degrees and abduction ranging from 97 degrees to 180 degrees.  

3.  Beginning on April 10, 2010, the service-connected right shoulder rotator cuff tendonitis and osteoarthritis is shown to be productive of a disability picture that more nearly approximates that of complaints of pain with restriction of the right arm movement to shoulder level; a functional loss due to pain with restriction of right arm movement to the level midway between the side and shoulder height is not demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in excess of 10 percent for the service-connected right shoulder rotator cuff tendonitis and osteoarthritis prior to April 10, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 4.71, 4.71a including Diagnostic Codes 5003, 5201 (2011). 

2.  Beginning on April 10, 2010, the criteria for the assignment of a 20 percent rating, but not higher for the service-connected right shoulder rotator cuff tendonitis and osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.45, 4.71, 4.71a including Diagnostic Codes 5003, 5201 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letters to the Veteran in December 2005, February 2006, June 2007, and September 2009.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the June 2007 and September 2009 letters.  

The claim was readjudicated in the August 2010 Supplemental Statement of the Case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Courts have held that were the underlying claim of service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional VCAA notice nor is there prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements has been satisfied.  All available service treatment records were obtained.  The VA treatment records dated from 2008 to 2010 are associated with the claims folder.  There is no identified relevant evidence to be obtained.

The Veteran underwent VA examinations in 2006 and 2010 to obtain medical evidence as to the nature and likely etiology of the claimed right shoulder disability.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


II.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in  civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  

The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  

Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Full range of motion of the shoulder is measured from 0 degrees to 180 degrees in forward elevation (flexion), 0 degrees to 180 degrees in abduction, 0 degrees to 90 degrees in external rotation, and 0 degrees to 90 degrees in internal rotation.  38 C.F.R. § 4.71, Plate I.

Arthritis due to trauma is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Under Diagnostic Code 5201, for rating limitation of motion of the arm, a minimum 20 percent rating is assigned when there is limitation of motion of the major arm at shoulder level.  A 30 percent rating is warranted when there is limitation of motion of the major arm midway between the side and shoulder level.  A maximum 40 percent disability evaluation is warranted when there is limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, other impairment of the humerus, a minimum 20 percent evaluation is warranted for impairment of the major extremity caused by malunion resulting in moderate deformity, or for recurrent dislocation of the scapulohumeral joint with infrequent episodes of dislocation at the scapulohumeral joint and guarding of movement at the shoulder level.  A 30 percent evaluation is warranted for impairment of the major extremity caused by malunion resulting in marked deformity or for recurrent dislocation of the scapulohumeral joint with frequent episodes of dislocation and guarding of all arm movements.  A 50 percent evaluation is assigned where there is fibrous union, a 60 percent evaluation is warranted for nonunion or a false flail joint, and a maximum 80 percent evaluation is warranted for loss of the humeral head (a flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2011).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a) (West 2002).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 


Analysis

The RO assigned an initial 10 percent rating to the service-connected right shoulder rotator cuff tendonitis and osteoarthritis beginning on December 27, 2005 under Diagnostic Code 5010.  

Under Diagnostic Codes 5010 and 5003, degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  The 10 percent rating was assigned based on osteoarthritis of the right shoulder joint with limited painful motion.  

The evidence establishes that the Veteran's right arm is shown to be his dominant upper extremity for rating purposes.  See the VA examination reports dated in October 2006 and April 2010.  

Based on a careful review of the entire record, the Board finds that, beginning on April 10, 2010, the date of a VA examination, the service-connected right shoulder rotator cuff tendonitis and osteoarthritis is shown to be productive of a disability picture manifested by a functional loss due to pain that more closely resembles that  movement of the Veteran's major arm being essentially limited at shoulder level.  

The April 2010 VA examination report indicates that abduction of the right arm was performed to 90 degrees or at shoulder level.  See 38 C.F.R. § 4.71a, Plate I.  As such, a 20 percent rating under Diagnostic Code 5201 is warranted from that date.  

The 20 percent rating takes into consideration and incorporates the functional loss due to pain, including pain during flare-ups, and amounts of limitation of motion at the shoulder level.  

The Veteran does not meet the criteria for a rating in excess of 20 percent under Diagnostic Code 5201 because there is no limitation of motion or functional loss due to pain that equates with right shoulder movement being restriction to midway between the side and the shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

The 20 percent rating assigned on April 10, 2010 is based upon findings of pain and motion limited to 90 degrees on abduction, complaints of pain and stiffness, tenderness at the acromioclavicular joint and supraspinatus tendon, and positive impingement signs.  

At that examination in April 2010, there was evidence of pain following repetitive motion, but no additional limitation of motion.  There is no evidence of additional limitation of motion of the right shoulder due to weakness, fatigability, incoordination, or lack of endurance.  See the April 2010 VA joints examination report.  Thus, the right shoulder disability is not shown to produce functional impairment that would warrant a rating higher than 20 percent.  See DeLuca; supra.  

The Board also has considered the other diagnostic criteria pertaining to the shoulder.  There is no evidence of ankylosis.  Thus, Diagnostic Code 5200 is not for application. 

A higher rating is not assignable under Diagnostic Code 5202, due to impairment of the humerus.  There is no evidence of malunion, nonunion, fibrous union, or loss of the head of the humerus. There is no evidence of recurrent dislocation of the scapulohumeral joint.  See the May 2009 x-ray examination report.

Thus, the Board finds that, beginning on April 10, 2010, the date of the VA examination, the evidence first supports the assignment of a 20 percent rating, but no more under Diagnostic Code 5201 for the service-connected right shoulder rotator cuff tendonitis and osteoarthritis. 

In applying the law to the existing facts, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for the service-connected right shoulder disability, for the period  prior to April 10, 2010.  

The evidence of record shows that, for this period, the Veteran's right shoulder disability was manifested by complaints of pain and stiffness and evidence of flexion to ranging from 120 to 180 degrees and abduction ranging from 97 degrees to 180 degrees.  

The October 2006 VA examination report indicated that flexion and abduction of the right arm was to 180 degrees with pain at 100 degrees of flexion and pain at 135 degrees of abduction.  There was no additional limitation of motion with repetitive motion.  

The VA treatment records show that, in May 2007, right arm flexion was performed to 120 degrees and abduction was to 160 degrees.  In August 2007, right arm flexion was full (180 degrees), and abduction was to 100 degrees.  In February and March 2008, right arm flexion and abduction was performed to 128 degrees.  A July 2009 VA treatment record indicated that right arm flexion was performed to 110 degrees, and abduction was performed to 97 to 99 degrees.  

The VA examination reports and treatment records dated from 2006 to 2009 show that flexion and abduction of the right arm was above shoulder level, which is at 90 degrees, including when pain was considered.   

Thus, for the time period in question, the Veteran does not meet the criteria for a rating in excess of 10 percent under Diagnostic Code 5201 because there is no evidence of limitation of motion of the right arm to the shoulder level, including when pain is considered.  

During this period, the right shoulder disability was not shown to produce functional impairment that would warrant a rating higher than 10 percent.  See DeLuca, supra.  There is no evidence of additional limitation of motion or additional functional impairment of the right arm due to weakness, fatigability, incoordination, or lack of endurance.  See the October 2006 VA joints examination report and VA treatment records dated from 2007 to 2009.  

Accordingly, an initial rating in excess of 10 percent for the service-connected right shoulder disability prior to April 10, 2010 is not assignable.  

In an effort to afford the Veteran the highest possible evaluation prior to April 10, 2010, the Board has examined all other diagnostic codes pertinent to the shoulder.  There is no evidence of ankylosis.  Thus, Diagnostic Code 5200 is not for application.  

There is no evidence of recurrent dislocation of the scapulohumeral joint or of malunion, nonunion, fibrous union, or loss of the head of the humerus.  Thus, a higher rating under Diagnostic Code 5202 is not warranted.  

Similarly, a higher rating is not warranted under Diagnostic Code 5203, for impairment of the clavicle or scapula as there was no evidence of dislocation or nonunion of the clavicle or scapula. 

In summary, an initial rating in excess of 10 percent for the service-connected right shoulder disability prior to April 10, 2010 is not warranted.  

Since the preponderance of the evidence is against the claim for a higher initial rating prior to April 10, 2010, the benefit of the doubt doctrine is not for application as to claim for increase for this period.  Gilbert, 1 Vet. App. 49.

The Board finds that, beginning on April 10, 2010, the date of the VA examination, the evidence supports the assignment of a 20 percent rating, but not higher under Diagnostic Code 5201 for the service-connected right shoulder rotator cuff tendonitis and osteoarthritis.   

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected right shoulder disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional or exceptional disability picture that the available schedular rating criteria are inadequate.  See 38 C.F.R. § 3.321(b); Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009). 

Here, the criteria reasonably describe and address the Veteran's disability level and symptomatology for rating purposes.  The criteria in Diagnostic Codes 5010 and 5201 rate the shoulder disability on the basis of limitation of motion and functional loss.   

Therefore, the Board concludes that a remand for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not required.  Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, the Board notes that the record is negative for evidence that the Veteran is unemployable due to his service-connected right shoulder disability.  Nor does the Veteran so claim.  Therefore, remand or referral of a claim for a total rating based on individual unemployability by reason of the service-connected disability under the Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009) is not required in this case. 


ORDER

An initial rating in excess of 10 percent for the service-connected right shoulder rotator cuff tendonitis and osteoarthritis prior to April 10, 2010 is denied. 

An increased, initial rating of 20 percent rating and no more for the service-connected right shoulder rotator cuff tendonitis and osteoarthritis beginning on April 10, 2010 is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

The Board notes that the issue of an initial rating in excess of 20 percent for the service-connected degenerative spinal stenosis, spondylosis and degenerative disc disease of the cervical spine to include whether a separate compensable rating is assignable for related neurological manifestations was remanded to the RO in September 2009 for additional development, specifically the performance medical examination.  

The September 2009 remand noted that, at the May 2009 hearing, the Veteran indicated that his symptoms had increased in severity since the last examination and now included numbness, pain and tingling in the arms and hands.  Thus, the Veteran was found to have asserted that he had a separately ratable neurological deficit due to the service-connected cervical spine disability.  The Board directed the RO to afford the Veteran a medical examination. 

A review of the record shows that the Veteran was afforded a VA examination of the cervical spine disability in April 2010.  An examination report is associated with the claims file.  

However, the RO did not adjudicate or address this matter in the August 2010 Supplemental Statement of the Case.   

Under 38 C.F.R. § 19.31, a Supplemental Statement of the Case must be furnished to the Veteran when additional pertinent evidence is received after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued.  See also 38 U.S.C.A. § 7105 (West 2002).  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

After completing all indicated development, the RO should readjudicate the claim for an initial rating in excess of 20 percent for the service-connected degenerative spinal stenosis, spondylosis and degenerative disc disease of the cervical spine to include whether a separate compensable rating was assignable for neurological manifestations secondary to the service-connected cervical spine disability in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


